Case 6:20-cv-00022-SEH Document 201 Filed 04/15/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

MARIA MOELLER and RON
MOELLER,

Plaintiffs,
VS.
THE ALIERA COMPANIES, INC.;
TRINITY HEALTHSHARE;
TIMOTHY MOSES, SHELLEY
STEELE, CHASE MOSES, and
DOES 1-10,

Defendants.

 

 

No. CV 20-22-H-SEH

ORDER

On April 14, 2021, Plaintiffs, The Aliera Companies, Inc., and Trinity

Healthshare filed a Combined Unopposed Motion to Amend Order on Filing &

Service of Proposed Findings of Fact, Conclusions of Law & Briefs in Support.!

ORDERED:

1. |The Combined Unopposed Motion to Amend Order on Filing &

Service of Proposed Findings of Fact, Conclusions of Law & Briefs in Support is

GRANTED.”

 

' See Doc. 200.

2 See Doc. 200.
Case 6:20-cv-00022-SEH Document 201 Filed 04/15/21 Page 2 of 2

2. Plaintiffs and Defendants each shall file, and serve on other parties,
Proposed Findings of Fact and Conclusions of Law, each accompanied by a

supporting brief, on or before 4:45 p.m. on May 7, 2021.

3. Response briefs are to be filed and served on or before 4:45 p.m. on
May 21, 2021.
4. Issues appropriate for address and resolution by the Court will be

deemed submitted for decision upon filing of response briefs.
+
DATED this _/S ~ day of April, 2021.

bem ft Heder

SAM E. HADDON
United States District Judge
